Accordingly, having considered the petition and the
                supporting documentation, we conclude that Palys's offense does not
                warrant the imposition of a temporary suspension or referral to the
                disciplinary board at this time.
                            It is so ORDERED.




                                                                           J.
                                                   Pickering


                                                         LACIL art,
                                                   Parraguirr
                                                   /7




                                                   Saitta



                cc: David A. Clark, Bar Counsel
                     State Bar of Nevada/Las Vegas
                     Stefan M. Palys




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A